11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                               JUDGMENT ON REMAND



Kimberly Ann Clark,                            * From the 32nd District Court
                                                 of Mitchell County,
                                                 Trial Court No. 7648.

Vs. No. 11-21-00228-CR                         * May 12, 2022

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to reflect a fine of $500 rather than $2,500,
to delete all restitution, and to delete the time payment fees. As modified, we
affirm the judgment of the trial court.